Neely, Justice,
dissenting:
The majority opinion in this case causes me to reflect upon H. L. Mencken’s comment that “judges are law students who grade their own examinations.” It is always possible to make a metaphysical argument relating to statutes of limitations; the fact that a particular transaction can be characterized in such a way as to avoid the application of a plain and unambiguous statute is hardly a triumph of either legal craftsmanship or judicial sagacity. In the case before us the plaintiffs have obviously been the obj ect of untold cumulative inj ustice over their lifetimes by virtue of being Negroes who enjoyed their youth and prime of life in segregated America. Nonetheless, not only is the technical letter of the law entirely against the plaintiffs in this case, but the equity of the matter as well. The ramifications of today’s decision in terms of completely upending issues in industrial government which were thought long settled is entirely awe inspiring, and its effect upon well established seniority systems which are the foundation of equitable union government is entirely disastrous.
In order to understand the catastrophic nature of the majority’s opinion it is necessary to look carefully at the facts as they appear in the record. Before September 8, 1954, black employees were designated as non-promotable in the Collective Bargaining Agreement between the Brotherhood of Railroad Trainmen and the Norfolk and Western Railroad. In 1954 the agreement was amended to delete “race” as a qualification for promotion. According to article 41, Seniority and Promotion Regulation 2(1) of the 1954 Norfolk and Western rates of pay and regulations contract, “Yardmen will be considered in line of promotion in accordance with seniority, ability and fitness.” By the very terms of the Collective Bargaining Agreement which resulted in the seniority and promotion regulations, there *301was a two-year statute of limitations within which yard men could appeal a rating or standing on the seniority roster by filing a written protest. The 1954 Constitution of The Brotherhood of Railroad Trainmen provided in rules 5 through 7 that employees could invoke a grievance procedure to protest employment practices of the Norfolk and Western.
In February 1956, white brakemen were given notice by the Norfolk and Western of their opportunity and eligibility for promotion to Conductor. These men were subsequently promoted over black brakemen and at least two white brakemen who possessed greater seniority than those promoted. In July 1956, blacks were admitted as members of Local No. 655 of the Brotherhood of Railroad Trainmen (BRT). Upon joining the Union all members were either provided with copies of the Constitution and Rate and Regulation Agreements, had copies made available to them, or received instruction on their contents from a fellow-union member. Neither the protest procedure provided for in the Rate and Regulation Agreement nor the grievance and appeal procedure provided for in the BRT’s Constitution was ever used by the black or white employees passed over for promotion.
In 1964 the United States Congress passed the Civil Rights Act of 1964, the applicable part of which is Title VII, 42 U.S.C. § 2000(e), known as the Equal Employment Opportunities Act.
No brakemen, white or black, were promoted to conductors after February 1956 until sometime in 1966. Starting in 1966, and continuing through the time during which the hearings in this case were held, the N & W has posted notices of available promotions and made those promotions according to seniority established by the brakemen’s seniority roster and in compliance with the seniority and promotion regulations. The seventeen black appellants were all promoted in order of seniority from 1966 to 1969.
In 1967 the West Virginia Human Rights Act, W. Va. Code, 5-11-1 [1967] et seq., was passed by the West Virginia *302Legislature and provided a 90 day filing period for complaints alleging employment discrimination. W. Va. Code, 5-11-10 [1967].
In 1969 the Brotherhood of Railroad Trainmen merged into the United Transportation Union by virtue of the Unification Agreement. By 1970, however, no complaints had been filed regarding the alleged discriminatory promotions which occurred in 1956 under either the Federal Civil Rights Act of 1870, the Federal Civil Rights Act of 1964, the grievance procedure provided in the BRT’s 1954 and successor constitutions, the protest procedure of the N & W rate and pay regulations, or in any court alleging a breach of the union’s duty of fair representation. The union had a duty to hear such grievances under Steele v. Louisville & N.R. Co., 323 U.S. 192 (1944).
On March 27,1971, Caleb Lilly filed a complaint with the West Virginia Human Rights Commission alleging current injury from discrimination based upon acts which occurred in 1956. On March 30,1971, Harold Hobson filed a complaint with the West Virginia Human Rights Commission on the same basis and was followed on April 3, 1971 by Wendell English. On February 24, 1975, two weeks before the hearing on the complaints filed by Mr. Lilly, Mr. Hobson, and Mr. English, the remaining fourteen appellants filed individual complaints with the West Virginia Human Rights Commission alleging substantially the same cause of action.
I initially characterized the majority’s manipulation of the statute of limitations as metaphysical and there is little more that one can say on the subject other than to show its inherent absurdity by reference to traditional tort and contract statutes of limitation. If a person negligently causes an automobile accident with another person who as a result of the collision is forced to have an arm amputated, there is obviously a cause of action in tort. The statute of limitations governing that cause of action is two years, and the computation of the limitation period is measured from the date of the collision. It is obvious that a one-armed man suffers an injury which will continue through the rest of his life; however, no one has ever seriously argued that a man *303with one arm who has failed to sue for his damages within two years of the accident may bring an action against the tort-feasor fifteen years later because he is suffering a “continuing injury.”
In the field of contracts, if a person enters into an oral contract with another for the delivery of five carloads of copper tubing and the other defaults and fails to deliver the tubing thereby causing a $100,000 loss of profits, there is a cause of action in contract measured by our five year statute of limitations. The time period under that statute begins on the day of default notwithstanding that the person who lost the profits can demonstrate that his balance sheet may be reduced by $100,000 into the indefinite future. Can any reasonable person seriously argue that twenty years after the default in the delivery of the copper the person who lost the profits may bring an action because he can conclusively prove that his balance sheet would include $100,000 more in business assets had he not suffered the loss from the default twenty years earlier?
The primary purposes of all statutes of limitations are the same: to insure that actions will be brought in a sufficiently timely manner to enable the defendant to marshal relevant evidence, and to permit people after a certain time to assume that stale claims will no longer be litigated so that they may arrange their future affairs with some certainty. Note, “Developments in the Law-Statutes of Limitations” 63 Har. L. Rev. 1177, 1185 (1950). Statutes of limitations for employee claims against an employer have the added purpose of contributing to employer-employee harmony. When claims are brought quickly, chances of amicable and immediate settlement are greater than when claims are allowed to be brought after several years. When liability is extended, the damages sought will often be so large that the employer will want to fight it in court, particularly when the action depends on metaphysical gymnastics in the first place. Note, “Continuing Violations of Title VII: A Suggested Approach,” 63 Minn L. Rev. 119, 144 (1978).
*304Obviously all of these goals are confounded when a court deliberately manipulates a clear and unambiguous statute of limitations. This Court should apply the statute of limitations as written. Engaging in metaphysical craftsmanship to circumvent the statute of limitations can only lead to needless confusion in future cases as circuit courts try to divine whether and when this Court will find a continuing violation. A possible alternative is that, once having found a continuing violation, a court should then balance the needs of plaintiff against the prejudice to the defendant of having to defend a stale claim before permitting the case to continue. See, e.g., Kennan v. Pan American World Airways, Inc., 424 F. Supp. 721 (N.D. Cal. 1976). I find such a balancing to be too subjective for efficient and meaningful application. Given the validity and importance of the purposes of the clear and unambiguous statute of limitations in this case, we achieve only mischief by contriving to get around it. In the long run, economic, social, and political justice will be best served by applying the statute as written.
The West Virginia Human Rights Act, W. Va. Code, 5-11-10 [1967] provides:
Any complaint filed pursuant to this article must be filed within ninety days after the alleged act of discrimination.
In the present case, no complaints were filed until at least fifteen years after the alleged unlawful promotions occurred and at least three years after the West Virginia Legislature provided a means of redress for the discrimination the appellant employees allegedly suffered. The majority has adopted the “continuing violation” theory which, as the majority has pointed out at length, has been accepted by other courts under other circumstances in order to add some flexibility to an otherwise rigid jurisdictional filing requirement. While there may, indeed, be substantial precedent in this regard, it is certainly not good precedent in the year 1981 with regard to a case of far-reaching implications and concerning an act of discrimination which is now almost twenty-five years old.
*305The continuing violation theory has been substantially limited by the United States Supreme Court in United Airlines v. Evans, 431 U.S. 553 (1977), which involved an airline employee who was required to resign when she married because company policy prohibited married flight attendants. Mrs. Evans resigned in 1968 and after the company policy discriminating against married employees was determined to be illegal she was reinstated in her job in 1972. One year later Mrs. Evans sued her employer for reinstatement of prior seniority rights. The Supreme Court found her claim to be barred because it had not been filed within the statutory time following her initial separation from employment. The Court said:
A discriminatory act which is not made the basis for a timely charge is ... merely an unfortunate event in history which has no present legal consequences.
Respondent emphasizes the fact that she has alleged a continuing violation. United’s seniority system does indeed have a continuing impact on her pay and fringe benefits. But the emphasis should not be placed on mere continuity; the critical question is whether any present violation exists. 431 U.S. at 558 (emphasis in the original).
If the majority had limited its decision to the narrow facts of this case, the decision would not be as disastrous as it is. In the case before us it is at least possible to say that the individuals ahead of the appellants on the seniority roster were the same individuals who benefited from the initial act of discrimination. Furthermore, in the case before us at least the action was brought only four years after the passage of the West Virginia Human Rights Act. The way the majority opinion is written, however, it appears that an action could be brought in 1981 based upon an act of discrimination in 1956 which has had continuing repercussions. Furthermore, in the countless thousands of cases which this opinion may precipitate, it is not possible to say that the persons who will be dislodged from their current position through the litigation of stale claims are in any regard culpable.
*306While I still disagree with the majority’s decision, in order to reduce the potential havoc that this decision will create, I propose that the majority’s decision should be interpreted narrowly in three respects. First, findings of continuing violations should be limited to cases in which the facts are virtually identical to the facts of this case. Second, even when a continuing violation is found, the action should not proceed until after the Human Rights Commission or the circuit court has weighed the plaintiff’s interests for a judgment against the defendant’s difficulties in defending against stale claims. Third, the remedy of awarding retroactive seniority rights should not be given until after a hearing with notice to all third-party employees who will be disadvantageously affected by such a remedy.
I
If, despite my protestations, this Court is going to recognize continuing violations under the Human Rights Act, we should at least define continuing violations in a manner consistent with Evans. In Evans, the Supreme Court refused to find a continuing violation because the plaintiff had failed to show that the defendant differentiated between similarly situated employees within the statute of limitations time period. 431 U.S. at 558. The plaintiffs in the present case could conceivably meet the Supreme Court’s test by arguing that they are currently ranked on the seniority list below white employees with similar or even less time with the company. Hence, we could rule that there is a continuing violation because the plaintiffs are being treated differently from the way in which similarly situated employees are being treated.
This test is more satisfactory than the three-point test the majority has borrowed from an appellate court in Illinois. Under the majority’s test the plaintiff in Evans would win, as would any other discrimination victim who can show that he still feels the effects of an ancient act of discrimination. There is no doubt that policies and practices in our nation’s only too recent segregated past have had a lifelong effect on all black people who lived in those years. In response to their plight, the Legislature *307passed the Human Rights Acts of 1967. However, the Act has not atoned for all the suffering and injustice of the past. Nor was it meant to. Just as my one-armed accident victim still feels pain fifteen years after the accident, so will victims of segregated schools and employment opportunities suffer from lowered earning potential in their later years. However, to attempt to provide seniority and lost wages for every victim of racial or sexual discrimination would be to engage in gross speculation about whether the victim in question would have stayed on the job, been promoted, or been fired. In the present case, such speculation is minimal. The plaintiffs have all actually earned the seniority which they are seéking. Therefore, in order to reduce the number of cases in which the relief sought is speculative, this case should be read narrowly. Continuing violations should be found only when there is current illegal discrimination between similarly situated individuals.
II
Even if there is an instance of an actual continuing violation similar to the one in this case, the case should not proceed until after either the Commission or a circuit court has conducted a threshold inquiry about whether the gravity of the plaintiff’s claim outweighs the defendant’s interests in being protected against stale claims. Certainly if this case had been brought today in 1981, the defendants could validly argue that they were being prejudiced by the stale nature of the claim. The defendants would inevitably have difficulty in retrieving all of their potentially exculpatory records. Additionally, I am loath to see today’s decision cast a shadow of continuing liability on businesses and unions as they prepare and plan for the future. For instance, with the knowledge that they may be sued at any time for acts occurring years ago, companies may be hesitant to commit their capital to necessary employee benefit plans. The traditional purposes behind any statute of limitations should be considered before granting the plaintiffs a hearing on the merits. While I voiced skepticism about such a balancing test earlier in this dissent and while I would still prefer that the statute of limitations be applied *308strictly, I find this balancing test to be preferable to the blatant disregard of the purposes behind a statute of limitations implicit in the majority’s opinion.
III
Just as I think there should be a balancing of interests before a plaintiff’s stale cause of action is permitted to proceed, I think there should be a balancing of interests before the plaintiffs are given the remedy of retroactive seniority. This Court or any court should be reluctant to tamper with the seniority system within a union. Seniority systems serve to strengthen unions by shielding them from acrimonious and divisive questions about merit promotions. More importantly, the strength of the seniority system adds to the sense of security felt by the employees. When courts start handing out retroactive seniority on the basis of acts that took place ten or twenty years before, the courts will severely disrupt both the sense of security felt by other employees and the strength of the union itself.
If a person works for a unionized West Virginia company governed by a seniority scheme in 1971, he is, under the continuing violation theory, susceptible to being dislodged from his current position as a result of union and/or company activities which may have occurred in the late 1950s. Furthermore, the hypothetical employee who entered the labor market in 1971 is wholly innocent: he was utterly unaware of past discriminatory practices; he did not participate in any current discriminatory practices; and he has foregone other options in terms of a career plan in reliance upon the fact that discriminatory practices prior to ninety days after the passage of the West Virginia Human Rights Act are no longer actionable.
Under the American scheme of labor relations law, labor unions are charged with enormous responsibility in the management of industrial affairs and the securing of industrial justice. It is true that the Brotherhood of Railroad Trainmen, operating under contemporary standards of morality in the 1950’s, discriminated against the plaintiffs in this case in a most unjust way. Nonetheless, the position of a labor union within the industrial structure *309is not easy: the union is responsible for securing full employment; the union is responsible for securing high wages and benefits; the union is responsible for guaranteeing fair treatment to its members by the employer; and, the union is responsible for mitigating militant and irresponsible conduct on the part of employees which tends to cause disruption of the industrial process and a reduction in the overall community economic well-being.
These goals are hardly entirely consistent with one another, and it requires the skillful application of political principles by the leadership of organized labor to reconcile the conflicting goals of a most divergent membership. The preeminent vehicle for establishing peace and certainty within the entire difficult area of hiring, promotion, and retention is the use of a union seniority system. It is for that reason that the United States Congress specifically included section 703(h) in Title VII of the Civil Rights Act of 1964. This section codifies Congress’ intent that Title VII should not affect seniority rights even where the employer had discriminated before the Act’s passage. Teamsters v. United States, 431 U.S. 324 (1977) makes it clear that existing seniority systems are not to be entirely confounded as a result of past discrimination. The Supreme Court said:
Although a seniority system inevitably tends to perpetuate the effects of pre-Act discrimination... the congressional judgment was that Title VII should not outlaw the use of existing seniority lists and thereby destroy or water down the vested seniority rights of employees simply because their employer had engaged in discrimination prior to the passage of the Act.
... But our reading of the legislative history compels us to reject the Government’s broad argument that no seniority system that tends to perpetuate pre-Act discrimination can be ‘bona fide’. To accept the argument would require us to hold that a seniority system becomes illegal simply because it allows the full exercise of the pre-Act seniority rights of employees of a company that discriminated before Title VII was enacted. It would place an affirmative obligation on the *310parties to the seniority agreement to subordinate those rights in favor of the claims of pre-Act discriminatees without seniority. The consequence would be a perversion of the congressional purpose .... Accordingly, we hold that an otherwise neutral legitimate seniority system does not become unlawful under Title VII simply because it may perpetuate pre-Act discrimination. Congress did not intend to make it illegal for employees with vested seniority rights to continue to exercise those rights, even at the expense of pre-Act discriminatees.
Id. at 352-54.
The majority discusses at great length the fact that our West Virginia Human Rights Act does not include an equivalent of section 703(h) of the Federal Civil Rights Act of 1964 which immunizes “bona fide” seniority systems from challenges for past discrimination. The majority infers that our Legislature’s deliberate silence on bona fide seniority systems demonstrates that they are not exempt. I do not challenge that conclusion since it is based upon a plain reading of the statute. However, if one wishes to resort to plain readings of statutes, it is entirely obligatory to read plainly the entire statute. While our Human Rights Act does not have a specific exemption for bona fide seniority systems, it does have a specific statute of limitations which requires claims to be filed within ninety days.
Most of the labor litigation in America proceeds in the courts of the United States, and accordingly the primary expertise in the judicial system concerning labor matters resides in those courts. It is obvious from the firm holding of Teamsters, supra, that the Supreme Court of the United States enjoys the same high regard for labor peace and good union management that I do when they go as far as they can to protect the integrity of seniority systems. While the West Virginia Human Rights Act may be more expansive in the type of discriminatory activity which it proscribes than the Federal Civil Rights Act, nonetheless, it certainly contemplates that there will be a rapid litigation of discrimination matters so that entirely *311innocent persons do not go on for decade after decade predicating their life’s expectations upon a system which the continuing tort theory turns into a house of cards.
In the present case the giving of retroactive seniority to the plaintiffs will adversely affect only those white employees who received an unfair advantage in the 1950’s. However, the majority opinion does not limit that remedy to cases like the one before us. Under the words of the majority opinion such a remedy could be awarded in cases where other affected employees are wholly innocent, and where those innocent employees will lose their competitive seniority status upon which they may have relied in making personal and professional decisions. Before the Commission awards retroactive seniority, the Commission should hold a hearing at which it balances the interests of the plaintiffs in securing industrial justice against the interests of innocent non-party employees. E.g., Meadows v. Ford Motor Co., 510 F.2d 939 (6th Cir. 1975) cert. denied, 425 U.S. 998 (1976).
While the majority decision has given absolute protection to the interests of the plaintiffs, it has been totally blind to the real nature of continuing violations, to the purposes of a statute of limitations, to interests of innocent third-party employees. This is unnecessary and unjust. Our job here is not to bestow blanket rights on an interest group, no matter how sympathetic its cause; rather, our duty is to insure that all interested parties are provided a fair hearing. Our entire system of justice through adversarial representation is based on the theory that every person has a right not only to a fair hearing, but also to an individualized, principled, and equitable result. It has been our society’s observation that when the rights of all the parties are fully developed at a trial, the resolution of the trial will be the most just. To the extent that the majority’s opinion diverges from that ideal, I most profoundly and sincerely dissent.

Reversed.